OSPPSEER 18g UEY AOD uNOQOqINZY

Case 3:19-cv-08205-DWL Document 1-4 Filed 07/15/19 Page 1 of 1

Person/Attorney Filing: Mark J Bourassa

Mailing Address: 16165 N. 83rd Avenue Suite 200

City, State, Zip Code: Peoria, AZ 85385

Phone Number: (702) 851-2180

[ ] Representing Self, Without an Attorney

(If Attorney) State Bar Number: 023111, Issuing State: AZ
Attorney E-Mail Address: hdaniels@blgwins.com

 

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF NAVAJO

Discovery Tier Level 3

3/13/2017 ver. 1
